CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of the TIAA Real Estate Account of our report dated March 15, 2012 relating to the consolidated financial statements of TIAA Real Estate Account, which appears in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Charlotte, North Carolina April 27, 2012
